Exhibit 10.1

 jcpenney    Notice of Performance Unit Grant J. C. Penney Company, Inc.
Name [Team Member Name]
Employee ID [EEID]  
Date of Grant  [Grant Date]
Number of Performance Units Granted [Grant Amount]

Performance Unit Grant
You have been granted the number of Performance Units listed above in
recognition of your expected future contributions to the success of
jcpenney.  This Performance Unit grant is a “target” award, which means that the
number of Performance Units you will actually receive under this grant may
increase or decrease based on the Company’s actual results for the Performance
Period as set forth in the Payout Matrix established by the independent members
of the Human Resources and Compensation Committee (Committee) of the Board of
Directors (Board) and set out below.  This grant is subject to all the terms,
rules, and conditions of the J. C. Penney Company, Inc. 2012 Long-Term Incentive
Plan (“Plan”) and the implementing resolutions (“Resolutions”) approved by the
Committee.  Capitalized terms not otherwise defined herein shall have the
respective meanings assigned to them in the Plan and the Resolutions, as
applicable.


Definitions
Payout Matrix – The Payout Matrix is established by the independent members of
the Committee at the beginning of the Performance Period and describes the
percentage of units you shall earn based on attainment of the Performance
Measure for the Performance Period.


Performance Units – The performance units granted under this program are
restricted stock units with both performance-based and time-based vesting
features.  Each performance unit shall at all times be deemed to have a value
equal to the then-current fair market value of one share of J. C. Penney
Company, Inc. Common Stock of 50¢ par value (“Common Stock”).  You can earn from
0% to 200% of the units granted based on the Company’s actual results for the
Performance Period.


Performance Period – The Performance Period is the one-year period beginning
with the first day of the Company’s 2013 fiscal year and ending with the last
day of that fiscal year.


Performance Measure – The Performance Measure is the Company’s Earnings Per
Share (EPS), excluding qualified pension and restructuring charges, for the
Performance Period.  The Committee, based on objective criteria selected by the
Committee may, in its sole discretion and in compliance with Internal Revenue
Service regulations, adjust EPS.  Such adjustments may include, but are not
limited to, extraordinary items as defined by the Extraordinary and Unusual
Items Subtopic of the FASB Accounting Standards Codification or other items that
are not reflective of normal ongoing operations, such as: asset impairments and
write-downs; the effects of losses, or gains as a result of natural, or man-made
disasters; litigation and claims judgments; legal or tax settlements; the
effects of tax law changes; changes in accounting or the application of new
accounting standards; the effects of restructuring or reorganization programs,
including refinancing, debt or common stock repurchases, or other capital
restructurings; gains or losses, realized or unrealized, on real estate
investments, or assets held for sale.


How Your Actual Performance Units are Determined
The Company’s EPS for fiscal 2013 shall determine the actual number of
Performance Units, if any, that are credited to your account.  The Payout Matrix
shown below indicates the percentage of Performance Units that you will actually
earn for the respective EPS results.  The actual number of Performance Units
that you earn shall be credited to your account as soon as practicable but in no
event later than 2 ½ months after the end of the Performance Period.


Payout Matrix
Information in this Grant Notice regarding the Payout Matrix and Performance
Measure constitutes confidential Company information and should be safeguarded
in accordance with the Company’s policies.  Team members may not disclose to
others any confidential Company information without appropriate authorization.

Payout Matrix
Thresholds
Targets
Payout %
Maximum
[MAX EPS]
200%
Target
[TARGET EPS]
100%
Minimum
[MINIMUM EPS]
0%

 
 
Vesting of Your Credited Performance Units
The actual Performance Units credited to your account shall vest, and the
restrictions on your Performance Units shall lapse on [VEST DATE] (the “Vest
Date”), provided you remain continuously employed by the Company through the
Vest Date (unless your Employment terminates due to your Retirement, Disability,
death, job restructuring, reduction in force, or unit closing).


Your vested Performance Units shall be paid in shares of Common Stock as soon as
practicable on or following the earlier of (i) your termination of Employment as
a result of your Retirement, Disability, death, or job restructuring, reduction
in force, unit closing, or (ii) the Vest Date provided above.  Notwithstanding
the foregoing, if you are a specified employee as defined under Section 409A of
the Code and the related Treasury regulations thereunder, your award is subject
to Section 409A of the Code, and your Employment is terminated as a result of
your Retirement your vested Performance Units shall be paid in shares of Common
Stock as soon as practicable following the earlier of (i) the date that is six
months following your termination of service due to Retirement (ii) the date of
your death, or (iii) the Vest Date.  You shall not be allowed to defer the
payment of your shares of Common Stock to a later date.


Dividend Equivalents
You shall not have any rights as a stockholder until your Performance Units vest
and you are issued shares of Common Stock in cancellation of the vested
Performance Units.  If the Company declares a dividend, you will accrue dividend
equivalents on earned Performance Units that have been credited to your account
in the amount of any quarterly dividend declared on the Common Stock.  Dividend
equivalents shall continue to accrue until your Performance Units vest and you
receive actual shares of Common Stock in cancellation of the vested Performance
Units.  The dividend equivalents shall be credited as additional Performance
Units in your account to be paid in shares of Common Stock on the Vest Date
along with the Performance Units to which they relate.  The number of additional
Performance Units to be credited to your account shall be determined by dividing
the aggregate dividend payable with respect to the number of Performance Units
in your account by the closing price of the Common Stock on the New York Stock
Exchange on the dividend payment date.  The additional Performance Units
credited to your account are subject to all of the terms and conditions of this
Performance Units award and the Plan and you shall forfeit your additional
Performance Units in the event that you forfeit the Performance Units to which
they relate.


Employment Termination
If your Employment terminates due to Retirement, Disability, or death or job
restructuring, reduction in force, or unit closing prior to the Vest Date, you
shall be entitled to a prorated number of Performance Units earned under the
Payout Matrix, determined as of the end of the Performance Period.  The pro-rata
vesting of the Performance Units will be determined by multiplying the number of
Performance Units earned in the Performance Period under the Payout Matrix by a
fraction, the numerator of which is the number of months from the first month of
the Performance Period to the effective date of the termination, inclusive, and
the denominator of which is 36.  Any Performance Units earned under this
termination provision shall be immediately vested and delivered in shares of
Common Stock within 2 ½ months of the end of the Performance Period, or within 2
½ months of the date of termination if the termination occurs after the end of
the Performance Period.  Any Performance Units for which vesting is not
accelerated shall be cancelled on such employment termination.


Notwithstanding the foregoing, if you are party to a termination agreement, and
your Employment is terminated due to an involuntary termination of Employment
without cause (or summary dismissal) under, and as defined in that termination
agreement, then the number of Performance Units that will vest will be
determined according to the terms of the underlying termination agreement
subject to (a) the execution and delivery of a release in such form as may be
required by the Company and (b) the expiration of the applicable revocation
period for such release. Any shares that vest under a termination agreement will
be distributed as provided in the Vesting of Your Credited Performance Units
section of this Notice.


If your employment terminates for any reason other than those specified above,
any unvested Performance Units shall be cancelled on the effective date of
termination.
 
Recoupment
As provided in Section 12.19 of the Plan this Award is subject to a compensation
recoupment policy adopted by the Board or the Committee prior to or after the
effective date of the Plan, and as such policy may be amended from time to time
after its adoption.


This Performance Units grant does not constitute an employment contract.  It
does not guarantee employment for the length of the vesting period or for any
portion thereof.